Beport of Committee on Privileges and Elections in favor of awarding Seat to James McKeever.
Assembly Chamber, March 31, 1869.
Mr. Hegeman, from the committee on privileges and elections, made a report in the case of the contested seat of Mr. Whalen, as follows: 4
Beport of the Committee on Privileges and Elections, in the Matter of the Election of Charles H. Whalen, as Member of Assembly for ti-ie Fourteenth Assembly District of the County of New Yore, Contested by James McKeever.

To the Assembly:

The standing committee on privileges and elections, to whom was referred the memorial of James McKeever, claiming that he was entitled to the seat as member of Assembly from the fourteenth Assembly district in the county of New York, and now occupied by Charles H. Whalen, respectfully report:
*431That the offi'eial canvass of the above named Assembly district gives to Charles H. Whalen two thousand three hundred and five (2,305); to James McKeever, two thonsand two hundred and four (2,204); to H. G. Carter, one thousand one hundred and sixty-eight (1,168) votes; that there was one defective, eleven (11) blank, and one hundred and three (103) scattering ballots.
Mr. Whalen’s plurality being one hundred and one (101) votes, the certificate of election was awarded to him.
The testimony shows the most extreme .irregularities in the manner in which the election and canvass were conducted in several oi the precincts of the districts; especially is this true of the thirty-fourth (34) election district, in which, as is clearly shown, the canvass was carried on with the utmost recklessness and with an entire disregard and contempt of the law. Tour committee have concluded therefore to make the investigation in this district decisive of the case.
The returns in this district give to Mr. Whalen two hundred and sixty-seven votes, Mr. McKeever ninety-three, and Mr. Carter sixteen votes.
The concurring testimony of sixteen witnesses, strongly corroborated by the surrounding circumstances, shows that two of the inspectors in that district, to wit, Bernard McQuade and William McKenna, were the friends and supporters of Mr. Whalen, and that repeatedly during the day, each of thése inspectors, having at the time charge of the Assembly box, did substitute and put into said Assembly box, ballots, other than those handed to such inspector by the elector.
That when another inspector (Lewis Ii. Latimer) called attention to, and protested against these fraudulent and dishonest practices, he was threatened, in gross and abusive language, with personal violence, on the part of these associate inspectors.
In addition, it is satisfactorily proven, that, in other instances, offensive and even obscene epithets were used to intimidate voters who declined to cast their ballots for Mr. Whalen.
That others, who insisted upon their rights to take the oath prescribed by law, were violently taken from the polls by persons pretending to act in the capacity of special sheriffs, deputies, with no attempt on the part of the board of inspectors to prevent such violence.
Other irregularities were committed, for a detailed statement of which reference is made to the testimony as reported by the stenographer of the Assembly.
*432The parties to the contest have been represented by able and experienced counsel; the investigation has been ample, thorough and impartial, and from it your committee come to the following conclusions :
1st. That the election in the fourteenth Assembly district was not such an election as is contemplated by the statute.
2d. That where the testimony specially shows that fraud has been actually committed, and the law willfully and intentionally violated, the whole vote in the district, in which such fraud occurs, is thereby vitiated.
3d. That the election in the said thirty-fourth election district was . fraudulent, and, therefore, illegal; and that the vote therein should be rejected, and that the rejection of said vote leaves the result in the fourteenth Assembly district as follows :
For Mr. McKeever, two thousand one hundred and eleven ; for Mr. Whalen, two thousand and thirty-eight votes, which will give to Mr. McKeever seventy-three majority in said Assembly district.
'Tour committee, therefore, recommend the adoption of the following resolution:
Resolved, That James McICeever is the duly elected member of Assembly from the fourteenth Assembly district of the county of New York, and is entitled to the seat now occupied by Charles H. Whalen.
All of which is respectfully submitted.
W. W. HEG-EMAN.
N. B. SMITH.
J. JL SELEREGk
W. A. CONANT.
The -undersigned, a member of the committee on privileges and elections, dissents from the conclusions of the foregoing report, on the ground that the evidence is not sufficient to warrant the rejection of the votes cast in the thirty-fourth election district.
W. W. MOSELEY.
See papers and testimony accompanying report, Assembly Documents, 1869, vol. 9, No. 122, pages 5 to 91.
Assembly Documents, 1869, vol. 9, No. 122.
Which was laid on the table and ordered printed.
*433Mr. liegeman moved that said report be made a special order' for Friday morning next, immediately after the reading of the Journal.
Mr. Murphy moved to amend by striking out the word “ Friday,” and inserting “ Tuesday.”
Mr. Speaker put the question whether the House would agree to the said motion of Mr. Murphy, and it was determined in the negative.
Mr. Speaker then put the question whether the House would agree to said motion of Mí'. Hegeman, and it was determined in the affirmative, two-thirds of all the members present voting in favor thereof. Assembly Journal, 1869, vol. 1, page 775.
Special ObdeR — Cohsideration of.
April 2, 1869.
, Mr. Speaker announced the special order, being the report of the committee on privileges and elections, in the matter of the election of Charles II. Whalen, member of Assembly for the fourteenth Assembly district, of the county of New York, contested by James McKeever.
Mr. Hitchman offered the following resolution, as a substitute for the resolution reported by the majority of the said committee.
Resolved^ That Charles II. Whalen- is the duly elected member of Assembly from the fourteenth Assembly district, of the county of New York.
Mr. Speaker put the question, whether the House would agree to the substitute offered by. Mr.- Hitchman, and it was determined in the negative.
Ayes, 23. Noes, 70.
Mr. Speaker then put the question, whether the House would agree to the resolution as reported by a majority of the committee, and it was determined in the'affirmative.
Ayes, 72. Noes, 20.
James McKeever declared duly elected.
James McKeever was then- declared the duly elected member of Assembly from the fourteenth Assembly district, of the county of New York, and entitled to the seat now occupied by Charles H. Whalen.
*434MR. McKeever takes the Oath of office.
Whereupon, Mr. McKeever, appeared at the bar of the House, when the constitutional oath of office was administered by the Speaker. .
Privileges of the Eloor extended to Mr. Whalen.
Mr. Iiartman moved that the privileges of the floor be extended to Mr. Whalen during his stay in this city.
Mr. Speaker put the question, whether the House would agree to the said motion, and it was determined in the affirmative.
Assembly Journal, 1869, vol. 1, pages, 813, 814, 815 and 816.